Case 3:21-cr-00660-GPC Document 44-1 Filed 09/13/21 PageID.303 Page 1 of 6




        EXHIBIT A
 Case 3:21-cr-00660-GPC Document 44-1 Filed 09/13/21 PageID.304 Page 2 of 6




Dear Honorable Gonzalo P. Curiel, United States District Judge,

First and foremost I would like to thank you for taking the time to read these letters and for the care and
concern that you have for each case you preside over.

My name is Jennifer and I met Michael in 2013 when we were both working at the Rough and Ready
volunteer fire department in Northern California. We grew close while working together and within a
few months started dating. He loves helping people and he does an amazing job of staying calm when
under pressure. No one calls 911 or the fire department because they are having a good day. It is an
emotional job but he always handled it with grace. I remember one call at 3 am. It was an older lady
who had fallen and hit her head and was bleeding. Her neighbor called 911 and thus we were first on
scene. We checked her out and recommended she go to the hospital. As firefighters, we can’t force
anyone to go to the hospital against their will. However, if we think that they are not in the right mind to
make sound decisions, we can call the police to come, and they are able to force the person to get
medical treatment. We try to avoid doing that as much as possible though. Anyways, there was 4 of us
from the fire department (Mike and I and two others) and then 2 from the ambulance. We all tried for
about half an hour to convince her to go without success. Everyone but Mike and I walked out upset
because it was almost 4 am and they thought we would have to call the police. Mike sat on one side of
her, and I sat on the other and we just started talking to her. We asked about her day and what her
plans were for tomorrow and just other questions to get to know her. She finally revealed that her
doctor had told her she was seeing the doctor too much and as she gets older she is going to see
medical issues because that’s just the way it is. The doctor then told her to stop coming in so much
because its normal. Thus, she was terrified of going back into the doctor and having him get upset at
her. Once we knew that, we were able to explain that falling and hitting your head is not a normal part
of getting older and that this didn’t fall into that category. She was still apprehensive, but Mike then
offered to ride along with her in the ambulance and to make sure she had a ride home if she got
released as she said she had no family around to do so. That did it and she agreed to get checked out.
She gave both of us the biggest hugs and then we went to get the others so we could load her up. This
was something that Mike did consistently no matter who he was with. He was always worried about
others and would do anything in his power to help someone else.

I decided to attend San Diego State University for college and thus I moved away and down here. We
both thought that that would be the end of our relationship. Regardless, Mike did not think twice about
helping me pack and load all my stuff and driving me down here. But our bond was too strong to break.
He didn’t want me to go so far away, but he knew it was what I wanted, and he has never once tried to
stop me from achieving my dreams. Actually, quite the contrary. He is my biggest supporter and always
the one pushing me to achieve greatness.

We made the long-distance thing work. He sent me care packages monthly with food and letters and
anything else he thought I may need that month. I never asked for these, but he just knew what I
needed and what would be the most help to me. He flew me home or made the 8-hour drive to see me
almost monthly. There were times where there would be no way I could afford to see my family during
the holidays if Mike would not have paid for my flight. All these things too he did without me asking. I
would only find out later in our relationship, that sometimes he would spend literally the last of the
money he had to send me food or fly me home and have him go without.
 Case 3:21-cr-00660-GPC Document 44-1 Filed 09/13/21 PageID.305 Page 3 of 6




After my third year of school, Mike and Joe (his son) decided to move down here. Mike wanted to be
here to support me while I finished my master’s in accounting and be able to allow me to focus on
school instead of school and work. They were down here for 3 months and during those 3 months I
realized that Mike had a drug problem. This wasn’t the first time he had been addicted, but he had been
clean for the previous years before he started again. I was quite naïve about addiction in general and
what one goes through. I did not understand why he wouldn’t just quit. During one of our fights over it, I
made the comment that he loved drugs more than he loved me. The next morning, I noticed he wasn’t
in bed with me, and I walked out into the living room to see him drenched in sweat and shaking. He had
made the decision to quit because he said he loved me and Joe more than anything and he saw how
much his addiction impacted us. He had moved down here to help and support me, not to cause issues.

Every morning he went to the Suboxone clinic at 8 am and on days he was too sick to drive himself, I
would drive him. When he lived up north, he worked for Utility Tree Service climbing trees and trimming
them around the powerlines. He was clean for about a month down here in San Diego and had gotten
another job climbing trees. Things were starting to look up. Looking back, I can see how much strength
and determination that he had to have had to do that. At the time though I just thought it was what he
was supposed to be doing. Never once did he try to explain how hard quitting drugs was or the hurting
he was going through in order to do that. He just bared down and did it, for Joe and me.

He had one more load of stuff to bring down which included furniture and other items of his. It was right
during finals so I could not go up with him and instead kept Joe while Mike drove up himself. A few days
after being up there, I get a call at 9pm from the hospital up there. All I can hear are the machines
beeping and hear someone say “baby “and “explosion”. Then I hear a doctor say that they had transfer
him, and they hung up on me. My mom was able to get to him before they transferred him to the burn
center at UC Davis and was able to be by his side with him until I was able to drive up. I woke Joe up,
packed a bag and drove the 8 hours up there in the middle of the night. My mom told me she thought I
should come up but did not tell me how bad he was hurt. When I arrived, I had to leave Joe with my
mom as kids were not allowed in the ICU. I had to scrub in and put on gloves, gown, hat, and shoe
covers to even see him. They told me he had burned 52 percent of his body and since he was 34 at the
time, he only had a 14% chance of surviving.

One of Mike’s strongest qualities is that he is stubborn. Sometimes this is a good quality for him and
others it’s his demise. When I got to the hospital, they were trying to put him in a medically induced
coma but no matter how much medication they gave him, he wouldn’t stay under. That is until I got
there. The minute I got there, and he heard my voice talking to the doctors, he started trying to pull all
the machines out of him. I had to rush over and tell him that it was ok and to stop fighting. That he
needed to be put under or he wasn’t going to make it. And that Joe and I loved him and that he needed
to trust me. At that point, he stopped fighting and was able to be put into the coma for the next couple
days as they did his skin grafts with his remaining skin. After he got out, he said he still remembers that
and had no idea what was going on, but he knew he could trust me. This is one of the many reasons why
I know that he can do what he is supposed to and take advice from others. He has shown it in the past,
and I know he can do it again in the future. He just needs to be able to stay clean and in his right mind.
 Case 3:21-cr-00660-GPC Document 44-1 Filed 09/13/21 PageID.306 Page 4 of 6




After making sure he was ok and never leaving his side for a week, I was able to find out what had
happened. Even though Mike had all of his own things to pack up and drive down here, he had found
out that one his friends was also moving and needed some help. Since Mike had a truck, he didn’t think
twice about going to help him. They were moving shelving in the garage and instead of taking everything
off the shelves before moving them, they thought it would be easier to just move it with all the stuff on
it. Unbeknownst to Mike, his friend had gunpowder in a metal coffee canister on the shelf. When they
went to move the shelf, the canister fell off and landed on a car battery and arced. Since Mike didn’t
know what was in the container, he went to try to catch what was falling, when it arced, and it lit him on
fire. It was a total freak accident, but Mike always does whatever he can to help someone else.

After his stay at UC Davis, he was prescribed pain meds to manage the everyday pain he would
experience. He still was in almost head to toe bandages and in pain every second of the day. He tried to
bare it and deal with it, but the pain got too great. Due to his past substance abuse problems, they
would not up his dosage or prescribe him more than the pain meds he had. He has an extremely high
threshold for pain, hence when its apparent he is hurting, it has to be pretty bad. No matter what we
said or discussed with the doctors, they were adamant about not raising the dosage. Thus, Mike started
to supplement the pain meds with illegal substances. At first it was just enough to allow him to be able
to get out of bed and move around. However, as the years went by, he used more and more despite his
pain levels decreasing. He has had times where he wanted to quit, but I knew he was worried that he
wouldn’t be able to get out of bed or function anywhere close to how he could using. Therefore, his
addiction progressed.

He struggled immensely with the fact that he did not have the physical strength or mobility to climb
trees, which he had done his entire life. The previous few years he really started to be able to get his
mobility back due to him forcing himself to move. Regardless, his self-esteem and worthiness I know
suffered greatly. He is not able to sweat and thus is at an extremely high risk for overheating if he is out
in the sun or hot place for any length of time. He had to have his pinky amputated which means he can’t
fully grab anything such as a rope or tools. These ailments severely limited the jobs that he could do and
most of all, eliminated all the jobs he KNEW how to do. His low self-esteem and mobility issues caused
him to seek out ways to make money and that he thought he was good at. All he wanted was to
contribute to taking care of his family.

As mentioned before, I have been with Mike for the last 8 years. And I have lived with him for the past 5.
He is stubborn, hard-headed, and used to getting what he wants. However, what he wants is usually
what would benefit someone other than himself. He always makes sure that we are taken care of and I
know for a fact he would take a bullet for Joe or I. When he got hurt, his self confidence and trust in
himself plummeted. He was always used to being able to support not only himself, but his family and
instead he had to rely on me for a few years. I know it killed him that he had moved down to help me
and make my life easier and instead, he felt like he had become a burden and made my life harder while
I still tried to finish school. Despite his inability to work, he still was my biggest supporter and did
everything he could to support me while I finished school and worked. He always made sure dinner was
ready when I got home, and he had a lunch ready for me every morning to take with me. He cleaned the
house and tried to do as much as he could to help. However, I know that in his mind, he was beating
himself up that he could not support us like he used to be able to.
 Case 3:21-cr-00660-GPC Document 44-1 Filed 09/13/21 PageID.307 Page 5 of 6




He's always giving away our blankets to homeless people, helping others fix their cars or repairing
something in their house. He would literally give you the last of what he had just so you don't have to go
without. Anytime anyone in his life would say they needed something, within a month, Mike would have
the item. This included anything from paper towels to clothes, to tools to even a laptop one year. He
loved to make others happy and feel taken care of. He obviously expected absolutely nothing in return.
Not only was he constantly helping others and generous, but he loves to teach others things to. He has a
way with words and is phenomenal breaking things down and being able to explain them to anybody.



Since he has been in jail, we have had several conversations. One that stands out to me is they were
playing a card game and the prize was soups that they had. He had won like 2 soups and instead of still
playing, he stopped. He had said he wanted to play it safe and did not need to win them all. He was
good with just the two he had. I had not responded, and he then said “why can’t I apply that to my life.
Why do I always feel like I have to go all out and win everything. Why cannot I be happy and content
with what I have.” This may seem like a simple or humorous conversation. But I had been trying to
convince him of that concept for a while. Hence it really made my heart happy to hear that he was
thinking about it and trying to change it on his own. I saw it as a big step and progress being made.

We've also talked at length about what he would do if he were to get out soon, and he was the first to
say that he really wanted to go into a drug addiction program to help him get better adjusted to being
out and being clean. In addition, it also provides him accountability. I have friends who manage a few
programs and they have offered to take him when he gets out. During our discussion he had said he
wanted to go to one whether it was required or not. The fact that he sees and admits that he needs help
on his own is a big step. He takes complete responsibility for his actions and knows that he made a big
mistake and ultimately wants to be able to be there for his son and be a positive role model for him.
Which he knows means he needs to be clean and have the proper tools to help him succeed.

In addition, they have not been giving him pain pills. They made him stop cold turkey from the opioids.
While terrifying for me, I know it has showed Mike that he can do it. That he can function daily life
without it. It is still super painful daily, but he at least knows he can do it. We have also talked at lengths
about what

The other issue is that even though it’s been 5 years, he still has some open wounds on the back of his
legs. Every morning he wakes up and stands up, it rips back open. We had it almost healed before he got
arrested. However, due to the lack of medical supplies available to him at MCC San Diego, the wound
opened back up. He also has gotten Staph Infection around 3 times since being in and they have had him
on antibiotics since his arrest eight months ago. He has built up an immunity to the antibiotics due to
the length of time he has been on them and there is only 1 stronger antibiotic that he has left. The jail
system considers the surgery he needs to close the wound as cosmetic and thus we have heard will not
provide it. However, we consider it necessary to ensure his health while being incarcerated. We can
arrange the surgery privately if he were to be out and able to see the doctor. Then once the doctor gives
the ok, he could continue to serve his sentence.
 Case 3:21-cr-00660-GPC Document 44-1 Filed 09/13/21 PageID.308 Page 6 of 6




Being away from his son and me has had a big impact on him in my eyes. It has shown him that he can’t
just get away with things and that he’s not invincible, which unfortunately, is the mindset I know he was
in when he got arrested. His son is 12. His biomother is not in his life and since I have been in his life
since he was 4, I am the mom he knows. However, through everything, Mike has always been there.
Over the past few years his addiction problems have kept his main attention, but Mike never failed to
remember to spend time with Joe daily. Even if it was as simple as watching something on Netflix with
him, he always made time for him. Thus, with his dad being gone, it has really hit hard for Joe. We had
his grades up to almost straight A’s before Mike’s arrest, and as much as I tried and put in more time
with Joe on his schoolwork than almost anything else, Joe still failed 2 classes and had C’s in the others.
It was not due to lack of knowledge or understanding the concepts, but due to work ethic and effort. I
have him in counseling, but I know Joe misses his dad who has always been the only consistent person in
his life since he was born.

Thank you for taking the time to read and consider my letter. I hope this gives you insight into the type
of person Michael is and the obstacles he has had to overcome. I also hope that I provided some insight
into the many factors and individual circumstances that led up to and have happened since his arrest.
Hopefully these details will help guide you to make a fair but just decision on his sentencing.



-Jennifer Mariani

530-277-3427
